Exhibit 10.3



 

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of November 11, 2008, is executed and delivered
by the pledgor listed on the signature page hereof (the “Pledgor”), in favor of
the Agent (as defined below) for the benefit of the Lenders.

W I T N E S S E T H :

WHEREAS, each Pledgor is the record and beneficial owner of the Equity Interests
described in Exhibit A hereto (the “Pledged Securities”) issued by each Person
named therein (individually, an “Issuer” and collectively, the “Issuers”); and

WHEREAS, Empire Interactive Europe Limited, a company organized under the laws
of England (“Empire Europe” or “Borrower”), has entered into a Loan, Guaranty
and Security Agreement of even date herewith among Empire Interactive, Inc., a
corporation incorporated under the laws of Maryland (“Empire U.S.”), Silverstar
Holdings, Ltd., a company organized under the laws of Bermuda (“Silverstar
Holdings”), Empire Interactive Plc, a company organized under the laws of
England (“Empire UK”), and Empire Interactive Holdings Limited, a company
organized under the laws of England (“Empire Holdings”), each as a Guarantor,
and Full Circle Partners, LP, a Delaware limited partnership (“Full Circle”), as
a Lender and Agent for the Lenders from time to time party thereto (in such
capacity, “Agent”), pursuant to which the Lenders have agreed to make certain
loans and other financial accommodations to the Borrower; and

WHEREAS, as additional security for all of the Obligations, the Lenders require
that the Pledgor execute and deliver this Pledge Agreement and grant the
security interests contemplated hereby.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Lenders to enter into the Loan Agreement and make
the loans under the Loan Agreement, it is agreed as follows:

1.      Definitions. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined, and the following shall have
(unless otherwise provided elsewhere in this Pledge Agreement) the following
respective meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined):

“Agreement” shall mean this Pledge Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

“Bankruptcy Code” shall mean Title 11, United States Code, as amended from time
to time, and any successor statute thereto.

 

 

 

--------------------------------------------------------------------------------

“Event of Default” shall mean any “Default” under the Loan Agreement, as such
term is defined therein;

“Pledged Collateral” shall have the meaning assigned to such term in Section 2
hereof.

2.         Pledge. Pledgor hereby pledges, conveys, hypothecates, mortgages,
assigns, sets over, delivers and grants to the Agent, on behalf of the Lenders,
a security interest in all of the following (collectively, the “Pledged
Collateral”):

2.1       All of the issued and outstanding Equity Interests of the Issuer owned
by the Pledgor including, without limitation, (i) the Pledged Securities and the
certificates representing such Pledged Securities owned by the Pledgor, (ii) all
of the Pledgor’s right, powers and remedies under its by-laws and articles of
incorporation, and (iii) all dividends, distributions, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Equity
Interests; and

2.2       Any additional Equity Interests of the Issuer or other options or
rights with respect to any such interests from time to time acquired by Pledgor
in any manner (which Equity Interests shall be deemed to be part of the Pledged
Securities).

3.         Security for Obligations. This Agreement secures, and the Pledged
Collateral is security for, the payment and performance of all of the
Obligations.

4.         Delivery of Pledged Collateral. All certificates representing or
evidencing the Pledged Securities shall be delivered to and held by Agent, on
behalf of the Lenders pursuant hereto and shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Agent. The Agent shall have the right, in its discretion and
without notice to Pledgor at any time an Event of Default has occurred and is
continuing, to transfer to or to register in the name of the Agent, on behalf of
the Lenders, or any of its nominees, subject to the terms of this Agreement, any
or all of the Pledged Securities. In addition, the Lenders shall have the right
at any time after an Event of Default has occurred and is continuing to exchange
certificates or instruments representing or evidencing Pledged Securities for
certificates or instruments of smaller or larger denominations.

 

5.

Representations and Warranties. Pledgor represents and warrants to the Agent
that:

5.1         Pledgor is, and at the time of delivery of the Pledged Securities to
the Agent pursuant to Section 4 hereof will be, the only holders of record and
the only beneficial owner of the Pledged Collateral free and clear of any Lien
thereon or affecting the title thereto except for the Lien created by this
Agreement and the Lien created in favor of the Agent on behalf of the Lenders
under the Loan Agreement and Permitted Liens.

5.2       The Pledged Securities included in the Pledged Collateral constitute
the percentage of the issued and outstanding Equity Interests of any Issuer as
is set forth on Exhibit A attached hereto. All of the Pledged Securities have
been duly authorized, validly issued and are fully paid and non-assessable; and
there are no existing options, warrants

 



 

--------------------------------------------------------------------------------

or commitments of any kind or nature or any outstanding securities or other
instruments convertible into Equity Interests of any Issuer, and no Equity
Interests of any Issuer is held in the treasury of any Issuer.

5.3       Pledgor has the right and requisite authority to pledge, assign,
transfer, deliver, deposit and set over the Pledged Collateral to the Agent, for
the benefit of the Lenders, as provided herein.

5.4       None of the Pledged Securities has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject. Pledgor’s
execution and delivery of this Agreement and the pledge of the Pledged
Collateral hereunder does not, directly or indirectly, violate or result in a
violation of any such laws.

5.5       None of the Pledged Securities included in the Pledged Collateral is,
as of the date of this Agreement, Margin Stock (as such term is defined in 12
C.F.R. Section 207), and Pledgor shall, promptly after learning thereof, notify
the Agent for the benefit of the Lenders of any Pledged Collateral which is or
becomes Margin Stock and execute and deliver in favor of Agent, for the benefit
of the Lenders, any and all instruments, documents and agreements (including,
but not limited to Form U-1) necessary to cause the pledge of such Margin Stock
to comply with all applicable laws, rules and regulations.

5.6       No consent, approval, authorization or other order of any Person and
no consent, authorization, approval, or other action by, and no notice to or
filing with, any governmental departments, commissions, boards, bureaus,
agencies or other instrumentalities, domestic or foreign, is required to be made
or obtained by Pledgor either (a) for the pledge of the Pledged Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by Pledgor or (b) for the exercise by the Agent, on behalf of the
Lenders, of the voting or other rights provided for in this Agreement or the
remedies in respect of the Pledged Collateral pursuant to this Agreement, except
as may be required in connection with such disposition by laws affecting the
offering and sale of securities generally.

5.7       The pledge, assignment and delivery of the Pledged Collateral pursuant
to this Agreement will create a valid Lien on and a perfected security interest
in the Pledged Collateral pledged by Pledgor, and the proceeds thereof, securing
the payment of the Obligations.

5.8       This Agreement has been duly authorized, executed and delivered by
Pledgor and constitutes a legal, valid and binding obligation of Pledgor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, or other similar laws affecting the rights of
creditors generally or by the application of general equity principles.

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.

 

 

 

--------------------------------------------------------------------------------

6.         Covenants. Pledgor covenants and agrees that until the payment in
full of the Obligations and the termination of the Lenders’ commitment to
advance funds under the Loan Agreement:

6.1       Except as provided herein and as permitted under the Loan Agreement,
without the prior written consent of the Agent, Pledgor will not sell, assign,
transfer, pledge, or otherwise encumber any of its rights in or to the Pledged
Collateral or any unpaid dividends or other unpaid distributions or payments
with respect thereto or grant a Lien therein.

6.2       Pledgor will not, subsequent to the date of this Agreement, other than
as permitted in the Loan Agreement, cause or permit any Issuer to issue any
additional Equity Interests or securities convertible into additional Equity
Interests, unless and except upon first having obtained the prior written
consent of the Agent thereto.

6.3       Pledgor will, at its expense, promptly execute, acknowledge and
deliver all such instruments and take all such action as the Agent from time to
time may reasonably request in order to ensure to the Lenders the benefits of
the Liens in and to the Pledged Collateral intended to be created by this
Agreement, including the filing of any necessary or desirable UCC financing
statements, which may be filed by the Agent on behalf of the Lenders with or
without the signature of Pledgor, and will cooperate with the Agent, at
Pledgor’s expense, in obtaining all necessary approvals and making all necessary
filings under federal or state law in connection with such Liens or any sale or
transfer of the Pledged Collateral.

6.4       Pledgor has and will defend the title to the Pledged Collateral and
the Liens of the Agent on behalf of Lenders thereon against the claim of any
Person and will maintain and preserve such Liens.

6.5       Pledgor will, upon obtaining any additional Equity Interests of any
Issuer which are not already Pledged Collateral, promptly (and in any event
within three (3) Business Days) deliver to the Agent for the Lenders a Pledge
Amendment, duly executed by Pledgor, in substantially the form of Exhibit B
hereto (a “Pledge Amendment”), to confirm the pledge of such additional Pledged
Securities pursuant to this Agreement; provided,however, that the failure of
Pledgor to execute and deliver any such Pledge Amendment shall not prevent such
additional Pledged Securities from being subject to the Lien created by this
Agreement. Pledgor hereby authorizes the Agent to attach each Pledge Amendment
to this Agreement and agrees that all Equity Interests on any Pledge Amendment
delivered to the Agent for the benefit of the Lenders shall for all purposes
hereunder be considered Pledged Securities hereunder and shall be included in
the Pledged Collateral.

6.6       Pledgor will pay all taxes, assessments and charges levied, assessed
or imposed upon the Pledged Collateral owned by it before the same become
delinquent or become Liens upon any of the Pledged Collateral except where such
taxes, assessments and charges may be contested in good faith by appropriate
proceedings and appropriate reserves have been established on Pledgor’s books in
accordance with GAAP.

 

 

 

--------------------------------------------------------------------------------

6.7       Pledgor will not create, grant or suffer to exist any Lien on any of
the Pledged Collateral except those in favor of the Agent on behalf of the
Lenders and Permitted Liens.

 

7.

Distributions; Etc.

7.1       Right of Pledgor to Receive Distributions. For so long as no Event of
Default exists, Pledgor shall have the right to receive cash distributions
declared and paid with respect to the Pledged Collateral, to the extent such
distributions are permitted by the Loan Agreement. Any and all Equity Interests
or liquidating distributions, other distributions in property, return of capital
or other distributions made on or in respect of Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of each Issuer or received in exchange for Pledged Collateral
or any part thereof or as a result of any merger, consolidation, acquisition or
other exchange of assets to which any Issuer may be a party or otherwise, shall
be and become part of the Pledged Collateral pledged hereunder and, if received
by Pledgor, shall be received in trust for benefit of the Agent, on behalf of
the Lenders, be segregated from the other property and funds of Pledgor, and
shall forthwith be delivered to the Agent for the benefit of Lenders to be held
subject to the terms of this Agreement.

7.2       Holding Pledged Collateral; Exchanges. The Agent may hold any of the
Pledged Collateral, endorsed or assigned in blank, and following the occurrence
and continuation of an Event of Default, may deliver any of the Pledged
Collateral to any Issuer thereof for the purpose of making denominational
exchanges or registrations or transfers or for such other reasonable purpose in
furtherance of this Agreement as the secured party may deem desirable. The Agent
shall have the right, if necessary to perfect its security interest, to transfer
to or register in the name of the Agent or any of its respective nominees, any
or all of the Pledged Collateral; provided that notwithstanding the foregoing,
until any transfer of beneficial ownership with respect to the Pledged
Collateral pursuant to any exercise of remedies under Section 8 hereof, Pledgor
shall continue to be the beneficial owner of the Pledged Collateral. In
addition, the Agent shall have the right at any time after an Event of Default
has occurred and is continuing, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations.

7.3       Termination of Pledgor’s Right to Receive Distributions. During the
existence of any Event of Default, all rights of Pledgor to receive any cash
distributions pursuant to Section 7.1 hereof shall cease, and all such rights
shall thereupon become vested in the Agent, and the Agent shall have the sole
and exclusive right, on behalf of and for the benefit of the Lenders, to receive
and retain the distributions which Pledgor would otherwise be authorized to
receive and retain pursuant to Section 7.1 hereof. In such event, Pledgor shall
pay over to the Agent any distributions received by it with respect to the
Pledged Collateral and any and all money and other property paid over to or
received by the Agent pursuant to the provisions of this Section 7.3 shall be
retained by the Agent as Pledged Collateral hereunder and/or shall be applied to
the repayment of the Obligations in accordance with the provisions hereof.

8.         Remedies. Upon and after an Event of Default has occurred and is
continuing, the Agent, on behalf of and for the benefit of the Lenders, shall
have the following rights and remedies:

 

 

 

--------------------------------------------------------------------------------

8.1       Secured Creditor. All of the rights and remedies of a secured party
under the Uniform Commercial Code of the State where such rights and remedies
are asserted, or under other applicable law, all of which rights and remedies
shall be cumulative, and none of which shall be exclusive, to the extent
permitted by law, in addition to any other rights and remedies contained in this
Agreement.

8.2       Right of Sale. The Agent may, without demand and without
advertisement, notice or legal process of any kind (except as is required in
Section 8.3 below and as may be required by law), all of which Pledgor waives
(except with respect to notice required in Section 8.3 below), at any time or
times (a) apply any cash distributions received by the Agent or the Lenders
pursuant to Section 7.3 hereof to the Obligations and (b) if following such
application there remains outstanding any Obligations, sell the remaining
Pledged Collateral, or any part thereof at public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Agent shall deem appropriate. The Agent shall be
authorized at any such sale (if, on the advice of counsel, it deems it advisable
to do so) to restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing the Pledged Collateral for their
own account for investment and not with a view to the distribution or resale
thereof, and upon consummation of any such sale the Agent shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Pledged Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Pledgor,
and Pledgor hereby waive (to the extent permitted by law) all rights of
redemption, stay and/or appraisal which Pledgor now has or may have at any time
in the future under any rule of law or statute now existing or hereafter
enacted. The proceeds realized from the sale of any Pledged Collateral shall be
applied as set forth in the Loan Agreement.

8.3       Notice; Right of Pledgor to Participate in Sale. In addition thereto,
Pledgor further agrees that in the event that notice is necessary under
applicable law, written notice mailed to Pledgor in the manner specified in
Section 16 hereof ten (10) days prior to the date of the proposed sale or
disposition of the Pledged Collateral subject to the security interest created
herein at any such public sale or sale at any broker’s board or on any such
securities exchange, or prior to the date after which private sale or any other
disposition of said Pledged Collateral will be made, shall constitute
commercially reasonable and fair notice. Notwithstanding any other provision of
this Agreement, in the event of the exercise of any remedies by Lenders or Agent
under this Agreement, the Pledgor shall be entitled to ten (10) days written
notice prior to any sale or other disposition of any of the Pledged Collateral
and Pledgor shall be entitled to participate in such sale or other disposition
and to bid on the purchase of any or all of the Pledged Collateral in any such
sale or other disposition.

8.4       Securities Act, etc. If, at any time when the Agent, for the benefit
of the Lenders shall determine to exercise its right to sell the whole or any
part of the Pledged Collateral hereunder, such Pledged Collateral or the part
thereof to be sold shall not, for any reason whatsoever, be effectively
registered under the Securities Act of 1933, as now or hereafter in effect, or
any similar statute now or hereafter in effect in any jurisdiction
(collectively, the “Securities Laws”), the Agent, for the benefit of the Lenders
may, in its discretion (subject only to applicable requirements of law), sell
such Pledged Collateral or part thereof by private sale in such manner and under
such circumstances as the Agent may deem necessary or advisable, but

 

 

 

--------------------------------------------------------------------------------

subject to the other requirements of this Section 8, and shall not be required
to effect such registration or to cause the same to be effected. Without
limiting the generality of the foregoing, in any such event, the Agent, for the
benefit of the Lender, in its discretion (a) may, in accordance with applicable
Securities Laws, proceed to make such private sale notwithstanding that a
registration statement for the purpose of registering such Pledged Collateral or
part thereof could be or shall have been filed under any applicable Securities
Law, (b) may approach and negotiate with a single possible purchaser to effect
such sale, and (c) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment and
not with a view to the distribution or sale of such Pledged Collateral or part
thereof. In addition to a private sale as provided above in this Section 8, if
any of the Pledged Collateral shall not be freely distributable to the public
without registration under applicable Securities Laws at the time of any
proposed sale pursuant to this Section 8, then the Agent shall not be required
to effect such registration or cause the same to be effected but, in its
discretion (subject only to applicable requirements of law), may require that
any sale hereunder (including a sale at auction) be conducted subject to
restrictions (i) as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale, (ii) as to the content of legends
to be placed upon any certificates representing the Pledged Collateral sold in
such sale, including restrictions on future transfer thereof, (iii) as to the
representations required to be made by each Person bidding or purchasing at such
sale relating to that Person’s access to financial information about Pledgor and
such Person’s intentions as to the holding of the Pledged Collateral so sold for
investment, for its own account, and not with a view to the distribution
thereof, and (iv) as to such other matters as the Agent, for the benefit of the
Lenders may, in its discretion, deem necessary or appropriate in order that such
sale (notwithstanding any failure so to register) may be effected in compliance
with the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and all applicable Securities Laws.

8.5       Registration. Pledgor acknowledges that notwithstanding the legal
availability of a private sale or a sale subject to the restrictions described
above in paragraph 8.4, the Agent, for the benefit of the Lenders may, in its
discretion and at its sole expense, elect to register any or all of the Pledged
Collateral under applicable Securities Laws. Pledgor, however, recognizes that
the Agent, for the benefit of the Lenders may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof. Pledgor also acknowledges that any such private sale
may result in prices and other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner. The Agent, for the benefit of the Lender, shall be under no obligation
to delay a sale of any of the Pledged Collateral for the period of time
necessary to permit the registrant to register such securities for public sale
under applicable Securities Laws, even if Pledgor would agree to do so.

8.6       Waiver of Certain Rights. Pledgor agrees that following the occurrence
and during the continuance of an Event of Default it will not at any time plead,
claim or take the benefit of any appraisal, valuation, stay, extension,
moratorium or redemption law now or hereafter in force in order to prevent or
delay the enforcement of this Agreement, or the absolute sale of the whole or
any part of the Pledged Collateral or the possession thereof by any purchaser at
any sale hereunder, and Pledgor waives the benefit of all such laws to the
extent it lawfully

 

 

 

--------------------------------------------------------------------------------

may do so. Pledgor agrees that it will not interfere with any right, power or
remedy of the Lenders or Agent provided for in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Agent or Lenders of any one or more
of such rights, powers or remedies. No failure or delay on the part of the Agent
to exercise any such right, power or remedy and no notice or demand which may be
given to or made upon Pledgor by the Agent, for the benefit of the Lenders with
respect to any such remedies shall operate as a waiver thereof, or limit or
impair the Agent or any other Lender’s right to take any action or to exercise
any power or remedy hereunder, without notice or demand, or prejudice its rights
as against Pledgor in any respect.

8.7       Specific Performance. Pledgor further agree that a breach of any of
the covenants contained in this Section 8 will cause irreparable injury to the
Agent or Lenders, that the Agent and Lenders have no adequate remedy at law in
respect of such breach and, as a consequence, agrees that each and every
covenant contained in this Section 8 shall be specifically enforceable against
Pledgor, and Pledgor hereby waives and agrees not to assert any defenses against
an action for specific performance of such covenants except for a defense that
the Obligations are not then due and payable in accordance with the agreements
and instruments governing and evidencing such obligations.

 

9.

Power of Attorney; Proxy.

9.1       During the existence of an Event of Default and following 10 days
prior written notice to the Pledgor, Pledgor irrevocably designates, makes,
constitutes and appoints the Agent, for the benefit of the Lenders (and all
Persons designated by the Agent, for the benefit of the Lender) as its true and
lawful attorney (and agent-in-fact) and the Agent, for the benefit of the
Lender, or its agent may, without notice to Pledgor, and at such time or times
thereafter as the Agent, for the benefit of the Lenders or said agent, in its
discretion, may determine, in the name of the Pledgor or the Agent, for the
benefit of the Lenders: (a) transfer the Pledged Collateral on the books of any
Issuer thereof, with full power of substitution in the premises; (b) endorse the
name of Pledgor upon any checks, notes, acceptance, money orders, certificates,
drafts or other forms of payment of security that come into the Agent, for the
benefit of the Lenders’ possession to the extent they constitute Pledged
Collateral; and (c) do all acts and things necessary, in the Agent’s sole but
reasonable discretion, to fulfill the obligations of Pledgor under this
Agreement.

9.2       Provided that at least ten (10) days prior written notice has been
given to the Pledgor, during the existence of an Event of Default, the Agent,
for the benefit of the Lender, or its nominee, shall have the sole and exclusive
right to exercise all voting powers pertaining to any and all of the Pledged
Collateral (and to give written consents in lieu of voting thereon) and may
exercise such power in such manner as the Agent, for the benefit of the Lender,
in its sole discretion, shall determine. THIS PROXY IS COUPLED WITH AN INTEREST
AND IS IRREVOCABLE. The exercise by the Agent, for the benefit of the Lenders of
any of its rights and remedies under this Section shall not be deemed a
disposition of Pledged Collateral under Article 9 of the Uniform Commercial Code
nor an acceptance by the Agent, for the benefit of the Lenders of any of the
Pledged Collateral in satisfaction of any of the Obligations.

 

 

 

--------------------------------------------------------------------------------

10.       Waiver. No delay on the Agent’s part in exercising any power of sale,
Lien, option or other right hereunder for the benefit of the Lender, and no
notice or demand which may be given to or made upon Pledgor by the Agent with
respect to any power of sale, Lien, option or other right hereunder, shall
constitute a waiver thereof, or limit or impair the Agent’s right to take any
action or to exercise any power of sale, Lien, option, or any other right
hereunder for the benefit of the Lenders, without notice or demand, or prejudice
any Lender’s rights as against Pledgor in any respect.

11.       Assignment. The Lenders may assign, endorse or transfer any instrument
evidencing all or any part of the Obligations as provided in, and in accordance
with, the Loan Agreement, and the holder of such instrument shall be entitled to
the benefits of this Agreement.

12.       Termination. This Agreement shall terminate and be of no further force
or effect at such time as the Obligations shall be paid and performed in full
and the Lenders’ commitment to lend under the Loan Agreement shall have been
terminated. Upon such termination of this Agreement, the Agent, for the benefit
of the Lender, shall deliver to Pledgor the Pledged Collateral at the time
subject to this Agreement and then in the Agent’s possession or control and all
instruments of assignment executed in connection therewith, free and clear of
the Liens hereof and, except as otherwise provided herein, all of the Pledgor’s
obligations hereunder shall at such time terminate.

13.       Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Borrowers for liquidation or reorganization, should the Borrowers become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any of
Borrowers’ assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

14.       Miscellaneous. This Agreement shall be binding upon Pledgor and its
successors and assigns, and shall inure to the benefit of, and be enforceable
by, the Agent and/or Lenders and their respective successors and assigns, and
shall be governed by, and construed and enforced in accordance with, the
internal laws in effect in the State of New York, and none of the terms or
provisions of this Agreement may be waived, altered, modified or amended except
in writing duly signed for and on behalf of the Lenders and Pledgor.

15.       Severability. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.

 

 

 

--------------------------------------------------------------------------------

16.       Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other a communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be delivered in accordance with the terms of Section 16(a) of
the Loan Agreement. Notices to Pledgor will be sent to the address as set forth
under the signature block to this Agreement.

17.       Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

18.       Counterparts. This Agreement may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
agreement.

 

[signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

EMPIRE INTERACTIVE HOLDINGS LIMITED

 

By:

______________________________________

 

Name:

 

Title:

Address:

 

Facsimile No.:

 

[Signature page to Pledge Agreement]

 

EAST\42215108.5

 

--------------------------------------------------------------------------------

STATE OF ___________________

COUNTY OF _________________

 

Before me, the undersigned authority, on this date personally appeared
______________, of Empire Interactive Holdings Limited, known to me to be the
person whose name is subscribed to the foregoing instrument, and acknowledged to
me that she/he executed the same for the purposes and consideration therein
expressed, in the capacity stated, and as the act and deed of said company.

Given under my hand and seal this __ day of November, 2008.

 

______________________________________

Notary Public

 

( S E A L )

 

My Commission Expires:

 

_____________________

 

 

[Notary page to Pledge Agreement]

 

 

--------------------------------------------------------------------------------

EXHIBIT A

to the Pledge Agreement

Attached to and forming a part of that certain Pledge Agreement dated as of
November 7, 2008 executed and delivered by the Pledgor to the Agent on behalf of
the Lenders.

 

Pledgor

Issuer

Class of Equity

Certificate Number(s)

Number or percentage of ownership

Number of Shares/Units Issued & Outstanding

Empire Interactive Holdings Limited

 

Empire Interactive, Inc.

Common Stock

1

100%

1000

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

to the Pledge Agreement

PLEDGE AMENDMENT

This Pledge Amendment, dated November 7, 2008, is delivered pursuant to
Section 6.5 of the Pledge Agreement referred to below. The undersigned hereby
(a) pledges, conveys, hypothecates, mortgages, assigns, sets over, delivers and
grants to the Lenders a security interest in the Equity Interests set forth
below (the “Additional Securities”) and all dividends, distributions, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Additional Securities, all on the terms and conditions set forth in that
certain Pledge Agreement, dated as of November 7, 2008 (the “Pledge Agreement”),
executed and delivered by the undersigned, as Pledgor to the Agent, on behalf of
the Lenders, which terms and conditions are hereby incorporated herein by
reference; (b) agrees that this Pledge Amendment may be attached to the Pledge
Agreement; and (c) agrees that the Additional Securities listed on this Pledge
Amendment shall be deemed to be a part of the Pledged Securities under the
Pledge Agreement, shall become a part of the Pledged Collateral referred to in
the Pledge Agreement and shall secure all Obligations referred to in the Pledge
Agreement. Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Pledge Agreement.

____________________________________

By: _________________________________

Name: _______________________________

Title: ________________________________

 

Pledgor

Issuer

Class of Equity

Certificate Number(s)

Number or percentage of ownership

Number of Units Issued & Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 